Citation Nr: 1504857	
Decision Date: 02/02/15    Archive Date: 02/09/15

DOCKET NO.  10-48 465	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for sinusitis/rhinitis. 

2.  Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

R. Dodd, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to May 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington, which declined to reopen the Veteran's claims for service connection for sinusitis/rhinitis and a low back disability. 

In August 2010, the Veteran testified at a hearing before a Decision Review Officer, and in July 2012, he testified before the undersigned at a travel board hearing. Copies of the transcripts of these hearings have been associated with the claims file. 

The Veteran originally also appealed the issue of entitlement to service connection for posttraumatic stress disorder (PTSD).  An October 2010 rating decision granted service connection for PTSD, effective April 4, 2007.  That represents a total grant of the benefits sought on appeal for the issue of entitlement to service connection for PTSD, and therefore, that issue is no longer before the Board. 

In January 2013, the Board reopened the Veteran's claims for service connection for sinusitis/rhinitis and a low back disability and remanded these claims for additional development. 

In February 2014, the Veteran, via his representative, requested another videoconference hearing before the Board.  VA regulation provides, in pertinent part, that "a hearing on appeal will be granted if an appellant . . . expresses a desire to appear in person." 38 C.F.R. § 20.700(a) (2014).  By the express language of the regulation, an appellant is entitled to only one hearing on appeal.  The Veteran testified at such a hearing in July 2012.  As the Veteran has not provided a reason for wishing to testify at another hearing, and there is no indication that the hearing provided in July 2012 was inadequate, the Board must decline the request for an additional Board hearing.

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.

The issue of entitlement to service connection for sinusitis/rhinitis is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

A chronic low back disability was not present in service or manifested for many years thereafter, and no such disability is shown to be otherwise related to service.


CONCLUSION OF LAW

The criteria for service connection for a low back disability are not met.  38 U.S.C.A. §§ 1110, 5103, 5103(a), 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSION

VCAA

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  This notice must be provided prior to an initial RO decision on a claim.  Mayfield v. Nicholson, 444 F.3d 1328, 1333 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  VCAA notice requirements apply to all five elements of a service connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 486 (2006).

Defective timing or content of VCAA notice is not prejudicial to a claimant if the error does not affect the essential fairness of the adjudication, such as where (1) the claimant demonstrates actual knowledge of the content of the required notice; (2) a reasonable person could be expected to understand from the notice what was needed; or (3) a benefit could not have been awarded as a matter of law.  Sanders v. Nicholson, 487 F.3d 881, 889 (Fed. Cir. 2007), rev'd on other grounds, Shinseki v. Sanders/Simmons, 556 U.S. 396 (2009).  Defective timing may be cured by a fully compliant notice letter followed by a readjudication of the claim.  Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

Here, VA's duty to notify has been satisfied.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  The RO informed the Veteran of VA's duty to assist him in the development of his claim in a letter dated February 2008 that contained all of the required notice.  The Veteran has not been shown any prejudice in regard to the timing or content of the notice provided.  See Shinseki v. Sanders, 129 S.Ct.1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination). 

VA's duty to assist the Veteran has also been satisfied.  38 U.S.C.A. § 5103A(b), (c); 38 C.F.R. § 3.159(c)(1)-(3).  The Veteran's service treatment records (STRs), private treatment records, and VA outpatient treatment records have been obtained and associated with the claims file.  VA provided the Veteran with adequate medical examinations in August 2013 and October 2014.  The examinations are adequate because each contains a history obtained from the Veteran and thorough examinations relevant to the applicable rating criteria.  The duty to assist also includes making as many requests as are necessary to obtain relevant records from a Federal department or agency, including, but not limited to, VA medical records and relevant social security administration (SSA) records. 38 C.F.R. § 3.159(c)(2); Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. Cir. 2010).  The record indicates that the RO obtained and associated the Veteran's SSA records with the claims file in September 2010.

In summary, the facts relevant to this appeal have been properly developed and there is no further action to be undertaken to comply with the provisions of 38 U.S.C.A. §§ 5103(a), 5103A or 38 C.F.R. § 3.159.  Therefore, the Veteran will not be prejudiced as a result of the Board proceeding to the merits of the appeal.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

In adjudicating the claims below, the Board has reviewed all of the evidence in the Veteran's claims file including those found in Virtual VA and the Veteran's Benefits Management System (VBMS).  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that all the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claims and what the evidence in the claims files shows, or fails to show, with respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

The Veteran has also been afforded a hearing before the Board.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires the hearing officer who chairs a hearing explain the issues and suggest the submission of evidence that may have been overlooked.  Here, the presiding Veterans Law Judge identified the issues to the Veteran, noted the bases for the RO's denial, and indicated the evidence necessary to substantiate the claims.  The Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The hearing focused on the elements necessary to substantiate the claim on appeal and the Veteran provided testimony relevant to those elements.  As such, the Board finds that there is no prejudice in deciding the claim at this time and no further action pursuant to Bryant is necessary.

Legal Criteria

Under the laws administered by VA, service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110 (West 2014); 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge from service when all the evidence, including that pertinent to service, establishes that the disease was incurred during service.  38 C.F.R. § 3.303(d).

Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004).  

Service connection may be granted for chronic disabilities, such as arthritis, if such are shown to have been manifested to a compensable degree within one year after the Veteran was separated from service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  If a condition noted in service is not shown to be chronic, then a showing of continuity of symptomatology after service will be required to establish service connection. 38 C.F.R. § 3.303(b).  The option of establishing service connection through a demonstration of continuity of symptomatology is specifically limited to the chronic conditions listed in 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013) (the theory of continuity to symptomatology can be used only in cases involving those disorders explicitly recognized as chronic under 38 C.F.R. § 3.309(a) ).  

The Veteran's current diagnosis of arthritis related to his lumbar spine is considered a chronic condition under the statute.  38 U.S.C.A. §§ 1112, 1113, 1137 (West 2014).  Therefore, presumptive service connection, and service connection based on continuity of symptomatology, is applicable.

In each case where a Veteran is seeking service connection for any disability, due consideration shall be given to the places, types, and circumstances of such Veteran's service as shown by such Veteran's service record, the official history of each organization in which such Veteran served, such Veteran's treatment records, and all pertinent medical and lay evidence.  See 38 U.S.C.A. § 1154(a). 

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and recurrent symptoms.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  Lay evidence can also be competent and sufficient evidence of a diagnosis or to establish etiology if (1) the layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  When considering whether lay evidence is competent the Board must determine, on a case by case basis, whether the Veteran's particular disability is the type of disability for which lay evidence may be competent.  Kahana v. Shinseki, 24 Vet. App. 428 (2011); see also Jandreau, 492 F.3d at 1377 (holding that "[w]hether lay evidence is competent and sufficient in a particular case is a factual issue to be addressed by the Board").

The claimant bears the burden of presenting and supporting his/her claim for benefits.  38 U.S.C.A. § 5107(a).  See Fagan v. Shinseki, 573 F.3d 1282 (Fed. Cir. 2009).  The Board shall consider all information and lay and medical evidence of record. 38 U.S.C.A. § 5107(b).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Board shall give the benefit of the doubt to the claimant.  Id; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Background

Service medical records do not show that the Veteran was seen for problems with his back.  The report of his medical examination in May 1970 for separation from service is negative for a back disorder.  These records do not show that the Veteran was seen for injuries sustained in a truck accident. 

In a statement dated in March 1997, the veteran related that he had been in a truck accident while in service in Vietnam.  He reportedly sustained a neck jerk, soreness of the back and shoulder region, and swelling of the neck area. 

A statement dated in September 1997 from a service comrade of the veteran was received.  This statement is to the effect that the veteran was in an accident while driving a truck in Viet Nam. 

A private medical report shows that the veteran was examined in August 1999.  A MRI scan of the lumbosacral spine in July 1999 reportedly revealed mild multi-level degenerative disc disease.  The impressions included low back pain secondary to degenerative disc disease of the lumbosacral spine and probable fibromyalgia. 

A VA outpatient report shows that the veteran was seen in September 1999.  The assessment was chronic pain, fibromyalgia. 

A private medical report dated in November 1999 notes that the veteran had undergone a MRI scan of the lumbar spine in July 1999.  The impression was multiple level lumbar disc degeneration and foraminal stenosis without radiculopathy.

A private medical report dated in December 1999 notes that an MRI and CT (computed tomography) scan of the lumbar spine showed degenerative disc disease at all levels except the L5-S1 that was fairly normal.  The impressions were chronic pain, multilevel lumbar disc degeneration without spinal stenosis or nerve compression, and neck pain with possible radicular symptoms consistent with degenerative disc disease. 

The Veteran was provided with a VA examination in August 2013.  At this examination, the Veteran recounted an incident in military service in which he was involved in a motor vehicle accident.  To this effect, the Veteran stated that he injured his neck, chest, and shoulder.  He indicated that his back is currently sore and bent, with an abnormal curvature of his spine being first noticeable in 2002.  Upon a review of the claims file, interview, and subjective testing, to include x-rays, the examiner diagnosed the Veteran with scoliosis and degenerative disease.  The examiner opined that the claimed condition was less likely than not the result of any in-service event, injury, or disease.  In support, he provided that there was no evidence of such event or injury in STRs, although it was noted that not all of the Veteran's complaints may have been documented.  Additionally, while it was noted that the Veteran's neck and shoulder disabilities could have contributed to his current back problems, such would be too speculative.

The Veteran was provided with an addendum opinion to the 2013 VA examination in November 2014.  The examiner continued to opine that the claimed condition was less likely than not the result of any in-service event, injury, or disease.  In support, the examiner provided that the absence of in-service complaints or treatment as well as the length of time, 1969 to 1999, before any symptoms or diagnoses were reported, made it not likely that such a delayed on set for this type of back injury would occur in accordance with the accepted medical literature and the examiner's experience.

Analysis

The Board finds that the preponderance of evidence is against the Veteran's claim of entitlement to service connection for a low back disability.  The Board finds that the Veteran's claim does not meet the requirements for service connection.  The medical evidence of record shows that the Veteran does have a current disability of scoliosis and degenerative disease.  The "current disability" requirement for service connection will be met when there is a disability at the time of filing or during the pendency of a claim.  McClain v. Nicholson, 21 Vet. App. 319, 321 (2007).  There is no evidence that the Veteran complained of symptoms of this condition, or was diagnosed during military service.  The Board notes in this regard that the absence of contemporaneous service treatment records does not preclude granting service connection for a claimed disability.  See Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) (finding lack of contemporaneous medical records does not serve as an "absolute bar" to the service connection claim); Barr v. Nicholson, 21 Vet. App. 303 (2007) ("Board may not reject as not credible any uncorroborated statements merely because the contemporaneous medical evidence is silent as to complaints or treatment for the relevant condition or symptoms").  There is no evidence of any in-service event, injury, or disease upon which to base the claim for service connection.  Therefore, the issue of  whether there is a nexus between the Veteran's currently diagnosed low back disability and military service never materialized.   See Shedden, 381 F.3d at 1166-67.

Here, the medical evidence of record does not show any treatment for any back disabilities during service.   Rather, the Veteran's exit examination in May 1970 indicated no back problems.  The Board finds that, in light of the fact that the Veteran, on several occasions, was seen by military medical treatment providers for a number of complaints, to include right knee pain, a right toe injury, and dysuria, it would be reasonable to presume that he would have sought treatment for this claimed condition as well.  Therefore, in the absence of such notations of treatment, it is reasonable to conclude that the Veteran did not suffer from any event, injury, or disease related to a low back disability.  See Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) ("The evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder.").

Additionally, regarding the Veteran's statements of being involved in a motor vehicle accident in service, while the Board finds the Veteran competent to make such statements, as such account is in the realm of first-hand experience, it does not find him to be credible.  First, it is noted that the Veteran has testified varying accounts to VA as to how his back is related to in-service injuries.  In his June 2001 Board hearing, the Veteran indicated two different undocumented motor vehicle accidents in which he claimed to have injured his back.  He also mentioned a documented action in his STRs detailing an incident where he injured his right great toe, but included no discussion of any back injury.  However, in his August 2010 RO hearing, the Veteran indicated that the undocumented motor vehicle accidents were the cause of his cervical spine and head injuries and that the documented incident, wherein he injured his great right toe, was the cause of his back injury.  Additionally, he also testified in 2010 that repetitive use of his back in the course of his maintenance duties caused the development of his back disability.  At his July 2012 Board hearing, the Veteran further testified that he injured his back during the incident in which he injured his toe and a separate motor vehicle accident.  As such, the Veteran has presented an inconsistent and continually shifting account of his initial back injury throughout his various claims periods.

Second, the Veteran's accounts are inconsistent with the medical evidence of record.  While the Board agrees that not every injury or illness experienced by the Veteran may have made it into his STRs, it is particularly telling, in the case of the toe injury incident, that he was given an opportunity to seek treatment for a back injury, and yet failed to do so.  It is reasonable to assume that, had the Veteran injured his back at that time, he would have at least made some complaint, particularly since his toe complaint was documented.  Additionally, as stated above, the Veteran was seen for a number of other injuries, so it is reasonable to assume that, had he injured his back not once, but on two separate occasions, one of which allegedly resulted in a property investigation and the other an actual medical examination, he would have complained to medical or other authorities about injuries to his back.

Last, the Board notes that the Veteran has submitted lay testimony from a fellow service member, W. G., with whom he served in Vietnam.  The statement indicated that the Veteran was involved in two motor vehicle accidents during their time in Vietnam.  There was no indication of the time or the circumstances of either accident.  W. G. did not provide any indication of the extent or types of injuries sustained by the Veteran in either of the alleged accidents.  Therefore, this statement is of low corroborative value to the assertion that the Veteran injured his back during a motor vehicle accident in service.

As such, in light of the inconsistencies and lack of more substantial corroboration discussed above, the Board finds that the Veteran's assertions that his back disability stemmed from in-service injuries via a motor vehicle accident to be not credible.  Even if the Board were to grant the widest latitude and find that such events did occur, there is still no indication in the medical evidence of record or any independent corroboration that shows that the Veteran ever specifically injured his back.  

Additionally, although the Veteran has indicated that he believes his current low back disability resulted from motor vehicle accidents or otherwise during service, the Veteran does not have the medical training or expertise to render a competent opinion as to whether such incidents may have been the cause, as this is a determination that is too complex to be made based on lay observation alone.  Although the Veteran is competent to state that he experienced accidents in service and even if the Board had found his testimony credible in that regard, the issue of whether his low back disability is related to those accidents, or otherwise to service, falls outside the realm of common knowledge of a lay person.  Kahana v. Shinseki, 24 Vet. App. 428 (2011), Jandreau,  492 F.3d at 1377.  

Even though an in-service injury or incurrence cannot be verified, in regard to the Veteran's statements regarding continuity of symptoms, following the Veteran's discharge from the service, the first medical evidence of any kind referring to the lumbar spine was in 1999.  Although the Veteran indicated that this condition had onset during a motor vehicle accident in service and caused him to wear a back brace and seek treatment from that time forward, there is nothing in the medical record that supports such assertions.  The Board notes that the passage of so many years between discharge from active service and the objective documentation of a claimed disability is a factor that tends to weigh against a claim for service connection.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).

For these reasons, the Board finds that the preponderance of the competent medical and other evidence of record is against a finding the Veteran currently has a low back disability that was incurred in or otherwise the result of his active service.  As the preponderance of the evidence is against the Veteran's claim, the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b) (West 2014); Ortiz v. Principi, 274 F.3d 1361, 1364, 1365 (Fed. Cir. 2001) (holding that "the benefit of the doubt rule is inapplicable when the preponderance of the evidence is found to be against the claimant"); Gilbert, 1 Vet. App. at 49.


ORDER

Entitlement to service connection for a low back disability is denied.


REMAND

Although the Board regrets the additional delay, after a review of the record, further development is required prior to adjudicating the Veteran's claims of entitlement to service connection for sinusitis/rhinitis.

On VA examination in August 2013, the examiner observed that the Veteran had nasal/sinus symptoms noted on his induction examination.  The Veteran had recalled those symptoms being relatively minor but productive of yellow mucus.  He reported that after his tour in Vietnam, the symptoms were more pronounced.  The examiner indicated that it was difficult to obtain a clear history pertaining to the difference in symptoms before and after service.  After examination, the examiner diagnosed the Veteran with sinusitis.

In its March 2014 remand, the Board requested an addendum opinion to the August 2013 VA examination which, inter alia, was supposed to ascertain whether the  current sinusitis/rhinitis is etiologically related to any symptomatology noted during military service.  While the Veteran's claims file was reviewed in June 2014 and again in November 2014 by separate examiners, neither rendered an opinion on the aforementioned issue, but rather focused exclusively on the issues of aggravation of a pre-existing condition.

As such, a remand is required to obtain a VA examination addendum opinion in accordance with all of the original 2014 Remand directives.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  Given the evidence outlined above, the file should be returned to the August 2013/October 2014 VA examiner, if available, in order to obtain an addendum opinion considering the theory of direct service connection on the basis of in-service incurrence.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).  The examiner is specifically directed to not discuss the theory of aggravation of a pre-existing condition any further.

Relevant ongoing medical records should also be requested.  38 U.S.C.A. § 5103A(c) (West 2014); see also Bell v. Derwinski, 2 Vet. App. 611 (1992) (VA medical records are in constructive possession of the agency, and must be obtained if the material could be determinative of the claim).

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be requested to provide the names, addresses and approximate dates of treatment of all medical care providers, VA and non-VA, who have treated him for sinusitis/rhinitis. After the Veteran has signed the appropriate releases, those records should be obtained and associated with the claims folder. Appropriate efforts must be made to obtain all available VA treatment records. If the AMC/RO cannot obtain records identified by the Veteran, a notation to that effect should be inserted in the file. The Veteran is to be notified of unsuccessful efforts in this regard, in order to allow him the opportunity to obtain and submit those records for VA review.

2. Return the claims file to the examiner who conducted the August 2013/November 2014 VA sinusitis examination for an addendum opinion, if available. The examiner should once again review the claims file. Based on the review of the record, including the examiner's previous findings and statements the Veteran made during his August 2013 VA examination, November 2014 VA examination, and at his July 2012 travel board hearing, the examiner should determine:

Is it at least as likely as not (i.e., 50 percent or greater probability) that the Veteran's current sinusitis/rhinitis is etiologically related to any symptomatology noted during his military service?

The term "as likely as not" does not mean merely within the realm of medical possibility, rather that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of causation as it is to find against it. In comparison, "clear and unmistakable evidence" means "with a much higher certainty than 'at least as likely as not' or 'more likely than not.'" 

The examiner should explain the medical basis for the conclusions reached. In rendering his opinion, the examiner must consider the Veteran's statements regarding his disability, including statements made during his August 2010 and July 2012 hearings. 

If the examiner determines that an examination of the Veteran is necessary to provide the requested opinion with rationale, then such examination should be scheduled. If the previous examiner is no longer available, then the requested opinion with rationale should be rendered by another qualified examiner.

3. After the development requested above as well as any additional development deemed necessary has been completed, the record should again be reviewed. If the benefits sought on appeal remain denied, then the Veteran and his representative should be furnished with a supplemental statement of the case and be given the opportunity to respond thereto. The case should then be returned to the Board for further appellate consideration, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
WAYNE M. BRAEUER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


